Exhibit 10.5

THE CORPORATEPLAN

FOR RETIREMENTSM

(PROFIT SHARING/401(K) PLAN)

A FIDELITY PROTOTYPE PLAN

Non-Standardized Adoption Agreement No. 001

For use With

Fidelity Basic Plan Document No. 02

FIDELITY INVESTMENTS

FWP-CONVENTION

2005 DEC 28  AM 9:30

Plan Number: 48634

 

The CORPORATEplan for RetirementSM

 

 

Non-Std PS Plan

 

10/09/2003

© 2003 FMR Corp.

All rights reserved.

 


--------------------------------------------------------------------------------


ADOPTION AGREEMENT

ARTICLE 1

NON-STANDARDIZED PROFIT SHARING/401(K) PLAN

1.01                        PLAN INFORMATION

(a)                                  Name of Plan:

This is The Children’s Place 401(k) Savings Plan (the “Plan”)

(b)                                  Type of Plan:

(1)                                  x                                  401(k)
Only

(2)                                  o                                    401(k)
and Profit Sharing

(3)                                  o                                    Profit
Sharing Only

(c)                                  Administrator Name (if not the Employer):

Address:

Telephone Number:

The Administrator is the agent for service of legal process for the Plan.

(d)                                  Plan Year End
(month/day):                                        12/31

(e)                                  Three Digit Plan Number:  001

(f)                                    Limitation Year (check one):

(1)                                 o                                   
Calendar Year

(2)                                 x                                  Plan Year

(3)                                 o                                    Other:

(g)                                 Plan Status (check appropriate box(es)):

(1)                                 o                                    New
Plan Effective Date:

(2)                                 x                                  Amendment
Effective Date:                                              01/01/2006

1


--------------------------------------------------------------------------------


This is (check one):

(A)         x                                   an amendment and restatement of
a Basic Plan Document No. 02 Adoption Agreement previously executed by the
Employer; or

(B)         o                                     a conversion to a Basic Plan
Document No. 02 Adoption Agreement.

The original effective date of the Plan: 9/1/1990

(3)          o                                    This is an amendment and
restatement of the Plan and the Plan was not amended prior to the effective date
specified in Subsection 1.01(g)(2) above to comply with the requirements of the
Acts specified in the Snap Off Addendum to the Adoption Agreement. The
provisions specified in the Snap Off Addendum are effective as of the dates
specified in the Snap Off Addendum, which dates may be prior to the Amendment
Effective Date. Please read and complete, if necessary, the Snap Off Addendum to
the Adoption Agreement.

(4)          o                                    Special Effective Dates -
Certain provisions of the Plan shall be effective as of a date other than the
date specified above. Please complete the Special Effective Dates Addendum to
the Adoption Agreement indicating the affected provisions and their effective
dates.

(5)          o                                    Plan Merger Effective Dates.
Certain plan(s) were merged into the Plan and certain provisions of the Plan are
effective with respect to the merged plan(s) as of a date other than the date
specified above. Please complete the Special Effective Dates Addendum to the
Adoption Agreement indicating the plan(s) that have merged into the Plan and the
effective date(s) of such merger(s).

1.02                        EMPLOYER

(a)

Employer Name:

The Children’s Place Retail Stores, Inc.

 

 

  Address:

915 Secaucus Rd

 

 

 

Secaucus, NJ 07094

 

 

  Contact’s Name:

Ms. Susan Pergament

 

 

  Telephone Number:

(201) 601-8255

 

 

 

 

 

 

(1)

Employer’s Tax Identification Number:

31-1241495

 

 

 

 

 

 

 

(2)

Employer’s fiscal year end:

1/31

 

 

 

 

 

 

 

(3)

Date business commenced:

1/1/1968

 

 

 

 

 

 

(b)

The term “Employer” includes the following Related Employer(s) (as defined in
Subsection 2.01(rr)) (list each participating Related Employer and its Employer
Tax Identification Number):

 

1.03                        TRUSTEE

(a)

Trustee Name:

Fidelity Management Trust Company

 

Address:

82 Devonshire Street

 

 

Boston, MA 02109

 

2


--------------------------------------------------------------------------------


1.04                        COVERAGE

All Employees who meet the conditions specified below shall be eligible to
participate in the Plan:

(a)                                  Age Requirement (check one):

(1)                                 x                                  no age
requirement.

(2)                                 o                                    must
have attained age:            (not to exceed 21).

(b)                                  Eligibility Service Requirement

(1)                                 Eligibility to Participate in Plan (check
one):

(A)

o

no Eligibility Service requirement.

 

 

 

(B)

x

3 (not to exceed 11) months of Eligibility Service requirement (no minimum
number Hours of Service can be required).

 

 

 

(C)

o

one year of Eligibility Service requirement (at least 1,000 Hours of Service are
required during the Eligibility Computation Period).

 

 

 

(D)

o

two years of Eligibility Service requirement (at least 1,000 Hours of Service
are required during each Eligibility Computation Period). (Do not select if
Option 1.01(b)(1), 401(k) Only, is checked, unless a different Eligibility
Service requirement applies to Deferral Contributions under Option 1.04(b)(2).)

 

 

 

Note: If the Employer selects the two year Eligibility Service requirement, then
contributions subject to such Eligibility Service requirement must be 100%
vested when made.

 

(2)          x                                  Special Eligibility Service
requirement for Deferral Contributions and/or Matching Employer Contributions:

(A)                               The special Eligibility Service requirement
applies to (check the appropriate box(es)):

(i)                                    o                                   
Deferral Contributions.

(ii)                                x                                  Matching
Employer Contributions.

(B)                               The special Eligibility Service requirement
is: (B) - 11 month(s) of Eligibility Service (Fill in (A), (B), or (C) from
Subsection 1.04(b)(l) above).

(c)                                  Eligible Class of Employees (check one):

Note: The Plan may not cover employees who are residents of Puerto Rico. These
employees are automatically excluded from the eligible class, regardless of the
Employer’s selection under this Subsection 1.04(c).

3


--------------------------------------------------------------------------------


(1)                                 o                                   
includes all Employees of the Employer.

(2)                                 x                                  includes
all Employees of the Employer except for (check the appropriate box(es)):

(A)                               x                              employees
covered by a collective bargaining agreement.

(B)                               o                                Highly
Compensated Employees as defined in Code Section 414(q).

(C)                               x                              Leased
Employees as defined in Subsection 2.01(cc).

(D)         x                                  nonresident aliens who do not
receive any earned income from the Employer which constitutes United States
source income.

(E)                                 x                              other:
Individuals who are considered Freelance Personnel.

Note: The Employer should exercise caution when excluding employees from
participation in the Plan. Exclusion of employees may adversely affect the
Plan’s satisfaction of the minimum coverage requirements, as provided in Code
Section 410(b).

(d)                                  The Entry Dates shall be (check one):

(1)          o                                    immediate upon meeting the
eligibility requirements specified in Subsections 1.04(a), (b), and (c).

(2)          o                                    the first day of each Plan
Year and the first day of the seventh month of each Plan Year.

(3)          o                                    the first day of each Plan
Year and the first day of the fourth, seventh, and tenth months of each Plan
Year.

(4)          x                                  the first day of each month.

(5)          o                                    the first day of each Plan
Year. (Do not select if there is an Eligibility Service requirement of more than
six months in Subsection 1.04(b) or if there is an age requirement of more than
20 1/2 in Subsection 1.04(a).)

(e)         o                                        Special Entry Date(s) - In
addition to the Entry Dates specified in Subsection 1.04(d) above, the following
special Entry Date(s) apply for Deferral and/or Matching Employer Contributions.
(Special Entry Dates may only be selected if Option 1.04(b)(2), special
Eligibility Service requirement, is checked. The same Entry Dates must be
selected for contributions that are subject to the same Eligibility Service
requirements.)

4


--------------------------------------------------------------------------------


(1)                                 The special Entry Date(s) shall apply to
(check the appropriate box(es)):

(A)                               o                                    Deferral
Contributions.

(B)                               o                                    Matching
Employer Contributions.

(2)                                 The special Entry Date(s) shall be:
            (Fill in (1), (2), (3), (4), or (5) from Subsection 1.04(d) above).

(f)                                    Date of Initial Participation - An
Employee shall become a Participant unless excluded by Subsection 1.04(c) above
on the Entry Date immediately following the date the Employee completes the
service and age requirement(s) in Subsections 1.04(a) and (b), if any, except
(check one):

(1)          x                                  no exceptions.

(2)          o                                    Employees employed on the
Effective Date in Subsection 1.01(g)(l) or (2) shall become Participants on that
date.

(3)          o                                    Employees who meet the age and
service requirement(s) of Subsections 1.04(a) and (b) on the Effective Date in
Subsection 1.01(g)(1) or (2) shall become Participants on that date.

1.05                        COMPENSATION

Compensation for purposes of determining contributions shall be as defined in
Section 5.02, modified as provided below.

(a)                                  Compensation Exclusions: Compensation shall
exclude the item(s) listed below for purposes of determining Deferral
Contributions, Employee Contributions, if any, and Qualified Nonelective
Employer Contributions, or, if Subsection 1.01(b)(3), Profit Sharing Only, is
selected, Nonelective Employer Contributions. Unless otherwise indicated in
Subsection 1.05(b), these exclusions shall also apply in determining all other
Employer-provided contributions. (Check the appropriate box(es); Options (2),
(3), (4), (5), and (6) may not be elected with respect to Deferral Contributions
if Option 1.10(a)(3), Safe Harbor Matching Employer Contributions, is checked):

(1)          o                                    No exclusions.

(2)          o                                    Overtime Pay.

(3)          o                                    Bonuses.

(4)          o                                    Commissions.

(5)          x                                  The value of a qualified or a
non-qualified stock option granted to an Employee by the Employer to the extent
such value is includable in the Employee’s taxable income.

(6)          x                                  Severance Pay.

5


--------------------------------------------------------------------------------


(b)                                  Special Compensation Exclusions for
Determining Employer-Provided Contributions in Article 5 (either (1) or (2) may
be selected, but not both):

(1)          o                                   Compensation for purposes of
determining Matching, Qualified Matching, and Nonelective Employer Contributions
shall exclude:                                    (Fill in number(s) for item(s)
from Subsection 1.05(a) above that apply.)

(2)          o                                   Compensation for purposes of
determining Nonelective Employer Contributions only shall exclude:
                           (Fill in number(s) for item(s) from Subsection
1.05(a) above that apply.)

Note: If the Employer selects Option (2), (3), (4), (5), or (6) with respect to
Nonelective Employer Contributions, Compensation must be tested to show that it
meets the requirements of Code Section 414(s) or 401(a)(4). These exclusions
shall not apply for purposes of the “Top Heavy” requirements in Section 15.03,
for allocating safe harbor Matching Employer Contributions if Subsection
1.10(a)(3) is selected, for allocating safe harbor Nonelective Employer
Contributions if Subsection 1.11(a)(3) is selected, or for allocating non-safe
harbor Nonelective Employer Contributions if the Integrated Formula is elected
in Subsection 1.11(b)(2).

(c)                                  Compensation for the First Year of
Participation - Contributions for the Plan Year in which an Employee first
becomes a Participant shall be determined based on the Employee’s Compensation
(check one):

(1)          o                                       for the entire Plan Year.

(2)          x                                     for the portion of the Plan
Year in which the Employee is eligible to participate in the Plan.

Note: If the initial Plan Year of a new Plan consists of fewer than 12 months
from the Effective Date in Subsection 1.01(g)(l) through the end of the initial
Plan Year, Compensation for purposes of determining the amount of contributions,
other than non-safe harbor Nonelective Employer Contributions, under the Plan
shall be the period from such Effective Date through the end of the initial
year. However, for purposes of determining the amount of non-safe harbor
Nonelective Employer Contributions and for other Plan purposes, where
appropriate, the full 12-consecutive-month period ending on the last day of the
initial Plan Year shall be used.

1.06                        TESTING RULES

(a)                                  ADP/ACP Present Testing Method - The
testing method for purposes of applying the “ADP” and “ACP” tests described in
Sections 6.03 and 6.06 of the Plan shall be the (check one):

(1)          x                                  Current Year Testing Method -
The “ADP” or “ACP” of Highly Compensated Employees for the Plan Year shall be
compared to the “ADP” or “ACP” of Non-Highly Compensated Employees for the same
Plan Year. (Must choose if Option 1.10(a)(3), Safe Harbor Matching Employer
Contributions, or Option 1.11(a)(3), Safe Harbor Formula, with respect to
Nonelective Employer Contributions is checked.)

(2)          o                                    Prior Year Testing Method -
The “ADP” or “ACP” of Highly Compensated Employees for the Plan Year shall be
compared to the “ADP” or “ACP” of Non-Highly Compensated Employees for the
immediately preceding Plan Year. (Do not choose if Option 1.10(a)(3), Safe
Harbor Matching Employer Contributions, or Option 1.11(a)(3), Safe Harbor
Formula, with respect to Nonelective Employer Contributions is checked.)

6


--------------------------------------------------------------------------------


(3)          o                                      Not applicable. (Only if
Option 1.01(b)(3), Profit Sharing Only, is checked or Option 1.04(c)(2)(B),
excluding all Highly Compensated Employees from the eligible class of Employees,
is checked.)

Note: Restrictions apply on elections to change testing methods that are made
after the end of the GUST remedial amendment period.

(b)                                  First Year Testing Method - If the first
Plan Year that the Plan, other than a successor plan, permits Deferral
Contributions or provides for either Employee or Matching Employer
Contributions, occurs on or after the Effective Date specified in Subsection
1.01(g), the “ADP” and/or “ACP” test for such first Plan Year shall be applied
using the actual “ADP” and/or “ACP” of Non-Highly Compensated Employees for such
first Plan Year, unless otherwise provided below.

(1)          o                                   The “ADP” and/or “ACP” test for
the first Plan Year that the Plan permits Deferral Contributions or provides for
either Employee or Matching Employer Contributions shall be applied assuming a
3% “ADP” and/or “ACP” for Non-Highly Compensated Employees. (Do not choose
unless Plan uses prior year testing method described in Subsection 1.06(a)(2).)

(c)                                  HCE Determinations: Look Back Year - The
look back year for purposes of determining which Employees are Highly
Compensated Employees shall be the 12-consecutive-month period preceding the
Plan Year, unless otherwise provided below.

(1)          o                                   Calendar Year Determination -
The look back year shall be the calendar year beginning within the preceding
Plan Year. (Do not choose if the Plan Year is the calendar year.)

(d)                                  HCE Determinations: Top Paid Group Election
- All Employees with Compensation exceeding $80,000 (as indexed) shall be
considered Highly Compensated Employees, unless Top Paid Group Election below is
checked.

(1)          o                                   Top Paid Group Election -
Employees with Compensation exceeding $80,000 (as indexed) shall be considered
Highly Compensated Employees only if they are in the top paid group (the top 20%
of Employees ranked by Compensation).

Note: Effective for determination years beginning on or after January 1, 1998,
if the Employer elects Option 1.06(c)(1) and/or 1.06(d)(1), such election(s)
must apply consistently to all retirement plans of the Employer for
determination years that begin with or within the same calendar year (except
that Option 1.06(c)(1), Calendar Year Determination, shall not apply to calendar
year plans).

1.07                        DEFERRAL CONTRIBUTIONS

(a)          x                                   Deferral Contributions -
Participants may elect to have a portion of their Compensation contributed to
the Plan on a before-tax basis pursuant to Code Section 401(k).

(1)                                 Regular Contributions - The Employer shall
make a Deferral Contribution in accordance with Section 5.03 on behalf of each
Participant who has an executed salary reduction agreement in effect with the
Employer for the payroll period in question, not to exceed 60% of Compensation
for that period.

Note: For Limitation Years beginning prior to 2002, the percentage elected above
must be less than 25% in order to satisfy the limitation on annual additions
under Code Section 415 if other types of contributions are provided under the
Plan.

7


--------------------------------------------------------------------------------


(A)          o                                 Instead of specifying a
percentage of Compensation, a Participant’s salary reduction agreement may
specify a dollar amount to be contributed each payroll period, provided such
dollar amount does not exceed the maximum percentage of Compensation specified
in Subsection 1.07(a)(l) above.

(B)                               A Participant may increase or decrease, on a
prospective basis, his salary reduction agreement percentage (check one):

(i)          o                                       as of the beginning of each
payroll period.

(ii)         o                                      as of the first day of each
month.

(iii)        þ                                     as of the next Entry Date.
(Do not select if immediate entry is elected with respect to Deferral
Contributions in Subsection 1.04(d) or 1.04(e).)

(iv)        o                                        other. (Specify, but must
be at least once per Plan Year)

Note: Notwithstanding the Employer’s election hereunder, if Option 1.10(a)(3),
Safe Harbor Matching Employer Contributions, or 1.11(a)(3), Safe Harbor Formula,
with respect to Nonelective Employer Contributions is checked, the Plan provides
that an Active Participant may change his salary reduction agreement percentage
for the Plan Year within a reasonable period (not fewer than 30 days) of
receiving the notice described in Section 6.10.

(C)                               A Participant may revoke, on a prospective
basis, a salary reduction agreement at any time upon proper notice to the
Administrator but in such case may not file a new salary reduction agreement
until (check one):

(i)          o                                          the first day of the
next Plan Year.

(ii)         þ                                         any subsequent Entry
Date. (Do not select if immediate entry is elected with respect to Deferral
Contributions in Subsection 1.04(d) or 1.04(e).)

(iii)        o                                        other. (Specify, but must
be at least once per Plan Year)

(2)          x                                  Additional Deferral
Contributions - The Employer may allow Participants upon proper notice and
approval to enter into a special salary reduction agreement to make additional
Deferral Contributions in an amount up to 100% of their Compensation for the
payroll period(s) designated by the Employer.

8


--------------------------------------------------------------------------------


(3)          x                                  Bonus Contributions - The
Employer may allow Participants upon proper notice and approval to enter into a
special salary reduction agreement to make Deferral Contributions in an amount
up to 100% of any Employer paid cash bonuses designated by the Employer on a
uniform and non-discriminatory basis that are made for such Participants during
the Plan Year. The Compensation definition elected by the Employer in Subsection
1.05(a) must include bonuses if bonus contributions are permitted.

Note: A Participant’s contributions under Subsection 1.07(a)(2) and/or (3) may
not cause the Participant to exceed the percentage limit specified by the
Employer in Subsection 1.07(a)(l) for the full Plan Year. If the Administrator
anticipates that the Plan will not satisfy the “ADP” and/or “ACP” test for the
year, the Administrator may reduce the rate of Deferral Contributions of
Participants who are Highly Compensated Employees to an amount objectively
determined by the Administrator to be necessary to satisfy the “ADP” and/or
“ACP” test.

1.08                        EMPLOYEE CONTRIBUTIONS (AFTER-TAX CONTRIBUTIONS)

(a)          o                                     Employee Contributions -
Either (1) Participants will be permitted to contribute amounts to the Plan on
an after-tax basis or (2) the Employer maintains frozen Employee Contributions
Accounts (check one):

(1)          o                                    Future Employee Contributions
- Participants may make voluntary, non-deductible, after-tax Employee
Contributions pursuant to Section 5.04 of the Plan. (Only if Option 1.07(a),
Deferral Contributions, is checked.)

(2)          o                                    Frozen Employee Contributions
- Participants may not currently make after-tax Employee Contributions to the
Plan, but the Employer does maintain frozen Employee Contributions Accounts.

1.09                        QUALIFIED NONELECTIVE CONTRIBUTIONS

(a)                                  Qualified Nonelective Employer
Contributions - If Option 1.07(a), Deferral Contributions, is checked, the
Employer may contribute an amount which it designates as a Qualified Nonelective
Employer Contribution to be included in the “ADP” or “ACP” test. Unless
otherwise provided below, Qualified Nonelective Employer Contributions shall be
allocated to Participants who were eligible to participate in the Plan at any
time during the Plan Year and are Non-Highly Compensated Employees either (A) in
the ratio which each Participant’s “testing compensation”, as defined in
Subsection 6.01(t), for the Plan Year bears to the total of all Participants’
“testing compensation” for the Plan Year or (B) as a flat dollar amount.

(1)          x                                  Qualified Nonelective Employer
Contributions shall be allocated to Participants as a percentage of the lowest
paid Participant’s “testing compensation”, as defined in Subsection 6.01(t), for
the Plan Year up to the lower of (A) the maximum amount contributable under the
Plan or (B) the amount necessary to satisfy the “ADP” or “ACP” test. If any
Qualified Nonelective Employer Contribution remains, allocation shall continue
in the same manner to the next lowest paid Participants until the Qualified
Nonelective Employer Contribution is exhausted.

9


--------------------------------------------------------------------------------


1.10                        MATCHING EMPLOYER CONTRIBUTIONS (Only if Option
1.07(a), Deferral Contributions, is checked)

(a)                                  x                                 Basic
Matching Employer Contributions (check one):

(1)          o                                    Non-Discretionary Matching
Employer Contributions - The Employer shall make a basic Matching Employer
Contribution on behalf of each Participant in an amount equal to the following
percentage of a Participant’s Deferral Contributions during the Contribution
Period (check (A) or (B) and, if applicable, (C)):

Note: Effective for Plan Years beginning on or after January 1, 1999, if the
Employer elected Option l.11(a)(3), Safe Harbor Formula, with respect to
Nonelective Employer Contributions and meets the requirements for deemed
satisfaction of the “ADP” test in Section 6.10 for a Plan Year, the Plan will
also be deemed to satisfy the “ACP” test for such Plan Year with respect to
Matching Employer Contributions if Matching Employer Contributions hereunder
meet the requirements in Section 6.11.

(A)                               o                                    Single
Percentage Match:              %

(B)                               o                                    Tiered
Match:

         % of the first          % of the Active Participant’s Compensation
contributed to the Plan,

         % of the next          % of the Active Participant’s Compensation
contributed to the Plan,

         % of the next          % of the Active Participant’s Compensation
contributed to the Plan.

Note: The percentages specified above for basic Matching Employer Contributions
may not increase as the percentage of Compensation contributed increases.

(C)         o                                     Limit on Non-Discretionary
Matching Employer Contributions (check the appropriate box(es)):

(i)         o                                          Deferral Contributions in
excess of          % of the Participant’s Compensation for the period in
question shall not be considered for non-discretionary Matching Employer
Contributions.

Note: If the Employer elected a percentage limit in (i) above and requested the
Trustee to account separately for matched and unmatched Deferral Contributions
made to the Plan, the non-discretionary Matching Employer Contributions
allocated to each Participant must be computed, and the percentage limit
applied, based upon each payroll period.

(ii)         o                                      Matching Employer
Contributions for each Participant for each Plan Year shall be limited to
$                        .

10


--------------------------------------------------------------------------------


(2)         o                                       Discretionary Matching
Employer Contributions - The Employer may make a basic Matching Employer
Contribution on behalf of each Participant in an amount equal to the percentage
declared for the Contribution Period, if any, by a Board of Directors’
Resolution (or by a Letter of Intent for a sole proprietor or partnership) of
the Deferral Contributions made by each Participant during the Contribution
Period. The Board of Directors’ Resolution (or Letter of Intent, if applicable)
may limit the Deferral Contributions matched to a specified percentage of
Compensation or limit the amount of the match to a specified dollar amount.

(A)         o                                     4% Limitation on Discretionary
Matching Employer Contributions for Deemed Satisfaction of “ACP” Test - In no
event may the dollar amount of the discretionary Matching Employer Contribution
made on a Participant’s behalf for the Plan Year exceed 4% of the Participant’s
Compensation for the Plan Year. (Only if Option 1.11(a)(3), Safe Harbor Formula,
with respect to Nonelective Employer Contributions is checked.)

(3)         x                                     Safe Harbor Matching Employer
Contributions - Effective only for Plan Years beginning on or after January 1,
1999, if the Employer elects one of the safe harbor formula Options provided in
the Safe Harbor Matching Employer Contribution Addendum to the Adoption
Agreement and provides written notice each Plan Year to all Active Participants
of their rights and obligations under the Plan, the Plan shall be deemed to
satisfy the “ADP” test and, under certain circumstances, the “ACP” test.

(b)         o                                        Additional Matching
Employer Contributions - The Employer may at Plan Year end make an additional
Matching Employer Contribution equal to a percentage declared by the Employer,
through a Board of Directors’ Resolution (or by a Letter of Intent for a sole
proprietor or partnership), of the Deferral Contributions made by each
Participant during the Plan Year. (Only if Option 1.10(a)(1) or (3) is checked.)
The Board of Directors’ Resolution (or Letter of Intent, if applicable) may
limit the Deferral Contributions matched to a specified percentage of
Compensation or limit the amount of the match to a specified dollar amount.

(1)         o                                         4% Limitation on
Additional Matching Employer Contributions for Deemed Satisfaction of “ACP” Test
- In no event may the dollar amount of the additional Matching Employer
Contribution made on a Participant’s behalf for the Plan Year exceed 4% of the
Participant’s Compensation for the Plan Year. (Only if Option 110(a)(3), Safe
Harbor Matching Employer Contributions, or Option 1.11(a)(3), Safe Harbor
Formula, with respect to Nonelective Employer Contributions is checked.)

Note: If the Employer elected Option 1.10(a)(3), Safe Harbor Matching Employer
Contributions, above and wants to be deemed to have satisfied the “ADP” test for
Plan Years beginning on or after January 1, 1999, the additional Matching
Employer Contribution must meet the requirements of Section 6.10. In addition to
the foregoing requirements, if the Employer elected either Option 1.10(a)(3),
Safe Harbor Matching Employer Contributions, or Option 1.11(a)(3), Safe Harbor
Formula, with respect to Nonelective Employer Contributions, and wants to be
deemed to have satisfied the “ACP” test with respect to Matching Employer
Contributions for the Plan Year, the Deferral Contributions matched may not
exceed the limitations in Section 6.11.

11


--------------------------------------------------------------------------------


(c)                                  Contribution Period for Matching Employer
Contributions - The Contribution Period for purposes of calculating the amount
of basic Matching Employer Contributions described in Subsection 1.10(a) is:

(1)                                 o                                    each
calendar month.

(2)                                 o                                    each
Plan Year quarter.

(3)                                 þ                                    each
Plan Year.

(4)                                 o                                    each
payroll period.

The Contribution Period for additional Matching Employer Contributions described
in Subsection 1.10(b) is the Plan Year.

(d)                                 Continuing Eligibility Requirement(s) - A
Participant who makes Deferral Contributions during a Contribution Period shall
only be entitled to receive Matching Employer Contributions under Section 1.10
for that Contribution Period if the Participant satisfies the following
requirement(s) (Check the appropriate box(es). Options (3) and (4) may not be
elected together; Option (5) may not be elected with Option (2), (3), or (4);
Options (2), (3), (4), (5), and (7) may not be elected with respect to basic
Matching Employer Contributions if Option 1.10(a)(3), Safe Harbor Matching
Employer Contributions, is checked):

(1)         x                                     No requirements.

(2)         o                                       Is employed by the Employer
or a Related Employer on the last day of the Contribution Period.

(3)         o                                       Earns at least 501 Hours of
Service during the Plan Year. (Only if the Contribution Period is the Plan
Year.)

(4)         o                                       Earns at least 1,000 Hours
of Service during the Plan Year. (Only if the Contribution Period is the Plan
Year.)

(5)         o                                       Either earns at least 501
Hours of Service during the Plan Year or is employed by the Employer or a
Related Employer on the last day of the Plan Year. (Only if the Contribution
Period is the Plan Year.)

(6)         o                                       Is not a Highly Compensated
Employee for the Plan Year.

(7)         o                                       Is not a partner or a member
of the Employer, if the Employer is a partnership or an entity taxed as a
partnership.

(8)         o                                       Special continuing
eligibility requirement(s) for additional Matching Employer Contributions. (Only
if Option 1.10(b), Additional Matching Employer Contributions, is checked.)

(A)                            The continuing eligibility requirement(s) for
additional Matching Employer Contributions is/are:           (Fill in number of
applicable eligibility requirement(s) from above.)

12


--------------------------------------------------------------------------------


Note: If Option (2), (3), (4), or (5) above is selected, then Matching Employer
Contributions can only be funded by the Employer after the Contribution Period
or Plan Year ends. Matching Employer Contributions funded during the
Contribution Period or Plan Year shall not be subject to the eligibility
requirements of Option (2), (3), (4), or (5). If Option (2), (3), (4), or (5) is
adopted during a Contribution Period or Plan Year, as applicable, such Option
shall not become effective until the first day of the next Contribution Period
or Plan Year.

(e)         o                                          Qualified Matching
Employer Contributions - Prior to making any Matching Employer Contribution
hereunder (other than a safe harbor Matching Employer Contribution), the
Employer may designate all or a portion of such Matching Employer Contribution
as a Qualified Matching Employer Contribution that may be used to satisfy the
“ADP” test on Deferral Contributions and excluded in applying the “ACP” test on
Employee and Matching Employer Contributions. Unless the additional eligibility
requirement is selected below, Qualified Matching Employer Contributions shall
be allocated to all Participants who meet the continuing eligibility
requirement(s) described in Subsection 1.10(d) above for the type of Matching
Employer Contribution being characterized as a Qualified Matching Employer
Contribution.

(1)         o                                       To receive an allocation of
Qualified Matching Employer Contributions a Participant must also be a
Non-Highly Compensated Employee for the Plan Year.

Note: Qualified Matching Employer Contributions may not be excluded in applying
the “ACP” test for a Plan Year if the Employer elected Option 1.10(a)(3), Safe
Harbor Matching Employer Contributions, or Option 1.1l(a)(3), Safe Harbor
Formula, with respect to Nonelective Employer Contributions, and the “ADP” test
is deemed satisfied under Section 6.10 for such Plan Year.

1.11                        NONELECTIVE EMPLOYER CONTRIBUTIONS

Note: An Employer may elect both a fixed formula and a discretionary formula. If
both are selected, the discretionary formula shall be treated as an additional
Nonelective Employer Contribution and allocated separately in accordance with
the allocation formula selected by the Employer.

(a)         o                                        Fixed Formula (An Employer
may elect both the Safe Harbor Formula and one of the other fixed formulas.
Otherwise, the Employer may only select one of the following.)

(1)         o                                       Fixed Percentage Employer
Contribution - For each Plan Year, the Employer shall contribute for each
eligible Active Participant an amount equal to                   % (not to
exceed 15% for Plan Years beginning prior to 2002 and 25% for Plan Years
beginning on or after January 1, 2002) of such Active Participant’s
Compensation.

(2)         o                                       Fixed Flat Dollar Employer
Contribution - The Employer shall contribute for each eligible Active
Participant an amount equal to $                    .

The contribution amount is based on an Active Participant’s service for the
following period:

(A)                               o                                    Each paid
hour.

(B)                               o                                    Each
payroll period.

(C)                               o                                    Each Plan
Year.

(D)                               o                                    Other:

13


--------------------------------------------------------------------------------


(3)         o                                         Safe Harbor Formula -
Effective only with respect to Plan Years that begin on or after January 1,
1999, the Nonelective Employer Contribution specified in the Safe Harbor
Nonelective Employer Contribution Addendum is intended to satisfy the safe
harbor contribution requirements under the Code such that the “ADP” test (and,
under certain circumstances, the “ACP” test) is deemed satisfied. Please
complete the Safe Harbor Nonelective Employer Contribution Addendum to the
Adoption Agreement. (Choose only if Option 1.07(a), Deferral Contributions, is
checked.)

(b)         o                                        Discretionary Formula - The
Employer may decide each Plan Year whether to make a discretionary Nonelective
Employer Contribution on behalf of eligible Active Participants in accordance
with Section 5.10. Such contributions shall be allocated to eligible Active
Participants based upon the following (check (1) or (2)):

(1)         o                                        Non-Integrated Allocation
Formula - In the ratio that each eligible Active Participant’s Compensation
bears to the total Compensation paid to all eligible Active Participants for the
Plan Year.

(2)         o                                        Integrated Allocation
Formula - As (A) a percentage of each eligible Active Participant’s Compensation
plus (B) a percentage of each eligible Active Participant’s Compensation in
excess of the “integration level” as defined below. The percentage of
Compensation in excess of the “integration level” shall be equal to the lesser
of the percentage of the Active Participant’s Compensation allocated under (A)
above or the “permitted disparity limit” as defined below.

Note: An Employer that has elected the Safe Harbor formula in Subsection
1.11(a)(3) above may not take Nonelective Employer Contributions made to satisfy
the safe harbor into account in applying the integrated allocation formula
described above.

“Integration level” means the Social Security taxable wage base for the Plan
Year, unless the Employer elects a lesser amount in (A) or (B) below.

(A)                                        % (not to exceed 100%) of the Social
Security taxable wage base for the Plan Year, or

(B)                               $           (not to exceed the Social Security
taxable wage base).

“Permitted disparity limit” means the percentage provided by the following
table:

The “Integration Level” is

 

The “Permitted

% of the Taxable Wage

 

Disparity

Base

 

Limit” is

20% or less

 

5.7%

More than 20%, but not more than 80%

 

4.3%

More than 80%, but less than 100%

 

5.4%

100%

 

5.7%

Note: An Employer who maintains any other plan that provides for Social Security
Integration (permitted disparity) may not elect Option 1.1l(b)(2).

14


--------------------------------------------------------------------------------


(c)                                  Continuing Eligibility Requirement(s) - A
Participant shall only be entitled to receive Nonelective Employer Contributions
for a Plan Year under this Section 1.11 if the Participant satisfies the
following requirement(s) (Check the appropriate box(es) - Options (3) and (4)
may not be elected together; Option (5) may not be elected with Option (2), (3),
or (4); Options (2), (3), (4), (5), and (7) may not be elected with respect to
Nonelective Employer Contributions under the fixed formula if Option 1.11
(a)(3), Safe Harbor Formula, is checked):

(1)         o                                       No requirements.

(2)         o                                       Is employed by the Employer
or a Related Employer on the last day of the Plan Year.

(3)         o                                       Earns at least 501 Hours of
Service during the Plan Year.

(4)         o                                       Earns at least 1,000 Hours
of Service during the Plan Year.

(5)         o                                       Either earns at least 501
Hours of Service during the Plan Year or is employed by the Employer or a
Related Employer on the last day of the Plan Year.

(6)         o                                       Is not a Highly Compensated
Employee for the Plan Year.

(7)         o                                       Is not a partner or a member
of the Employer, if the Employer is a partnership or an entity taxed as a
partnership.

(8)         o                                       Special continuing
eligibility requirement(s) for discretionary Nonelective Employer Contributions.
(Only if both Options 1.11 (a) and (b) are checked.)

(A)                             The continuing eligibility requirement(s) for
discretionary Nonelective Employer Contributions is/are:              (Fill in
number of applicable eligibility requirement(s) from above.)

Note: If Option (2), (3), (4), or (5) above is selected then Nonelective
Employer Contributions can only be funded by the Employer after the Plan Year
ends. Nonelective Employer Contributions funded during the Plan Year shall not
be subject to the eligibility requirements of Option (2), (3), (4), or (5). If
Option (2), (3), (4), or (5) is adopted during a Plan Year, such Option shall
not become effective until the first day of the next Plan Year.

1.12                        EXCEPTIONS TO CONTINUING ELIGIBILITY REQUIREMENTS

o                                    Death, Disability, and Retirement Exception
to Eligibility Requirements - Active Participants who do not meet any last day
or Hours of Service requirement under Subsection 1.10(d) or 1.11 (c) because
they become disabled, as defined in Section 1.14, retire, as provided in
Subsection 1.13(a), (b), or (c), or die shall nevertheless receive an allocation
of Nonelective Employer and/or Matching Employer Contributions. No Compensation
shall be imputed to Active Participants who become disabled for the period
following their disability.

1.13                        RETIREMENT

(a)                                  The Normal Retirement Age under the Plan is
(check one):

(1)         x                                        age 65.

15


--------------------------------------------------------------------------------


(2)         o                                          age              (specify
between 55 and 64).

(3)         o                                        later of age            
(not to exceed 65) or the fifth anniversary of the Participant’s Employment
Commencement Date.

(b)         x                                      The Early Retirement Age is
the first day of the month after the Participant attains age 55.0 (specify 55 or
greater) and completes                years of Vesting Service.

Note: If this Option is elected, Participants who are employed by the Employer
or a Related Employer on the date they reach Early Retirement Age shall be 100%
vested in their Accounts under the Plan.

(c)         x                                      A Participant who becomes
disabled, as defined in Section 1.14, is eligible for disability retirement.

Note: If this Option is elected, Participants who are employed by the Employer
or a Related Employer on the date they become disabled shall be 100% vested in
their Accounts under the Plan.

1.14                        DEFINITION OF DISABLED

A Participant is disabled if he/she (check the appropriate box(es)):

(a)         o                                           satisfies the
requirements for benefits under the Employer’s long-term disability plan.

(b)         x                                         satisfies the requirements
for Social Security disability benefits.

(c)          o                                        is determined to be
disabled by a physician approved by the Employer.

1.15                        VESTING

A Participant’s vested interest in Matching Employer Contributions and/or
Nonelective Employer Contributions, other than Safe Harbor Matching Employer
and/or Nonelective Employer Contributions elected in Subsection 1.10(a)(3) or
1.11(a)(3), shall be based upon his years of Vesting Service and the schedule(s)
selected below, except as provided in Subsection 1.2l(d) or in the Vesting
Schedule Addendum to the Adoption Agreement.

(a)                                  o                                    Years
of Vesting Service shall exclude:

(1)         o                                        for new plans, service
prior to the Effective Date as defined in Subsection 1.01(g)(l).

(2)         o                                        for existing plans
converting from another plan document, service prior to the original Effective
Date as defined in Subsection 1.01(g)(2).

(b)                                  Vesting Schedule(s)

Note: The vesting schedule selected below applies only to Nonelective Employer
Contributions and Matching Employer Contributions other than safe harbor
contributions under Option 1.11(a)(3) or Option 1.10(a)(3). Safe harbor
contributions under Options 1.11(a)(3) and 1.10(a)(3) are always 100% vested
immediately.

16


--------------------------------------------------------------------------------


(1) Nonelective Employer Contributions

(check one):

 

(2) Matching Employer Contributions

(check one):

 

 

 

 

 

 

 

(A)

x

N/A - No Nonelective Employer Contributions

 

(A)

o

N/A - No Matching Employer Contributions

 

 

 

 

 

 

 

(B)

o

100% Vesting immediately

 

(B)

o

100% Vesting immediately

 

 

 

 

 

 

 

(C)

o

3 year cliff (see C below)

 

(C)

o

3 year cliff (see C below)

 

 

 

 

 

 

 

(D)

o

5 year cliff (see D below)

 

(D)

o

5 year cliff (see D below)

 

 

 

 

 

 

 

(E)

o

6 year graduated (see E below)

 

(E)

o

6 year graduated (see E below)

 

 

 

 

 

 

 

(F)

o

7 year graduated (see F below)

 

(F)

o

7 year graduated (see F below)

 

 

 

 

 

 

 

(G)

o

Other vesting
(complete G1 below)

 

(G)

x

Other vesting
(complete G2 below)

 

Years of 
Vesting Service

 

Applicable Vesting Schedule(s)

 

 

 

C

 

D

 

E

 

F

 

Gl

 

G2

 

0

 

0

%

0

%

0

%

0

%

—

%

0.00

%

1

 

0

%

0

%

0

%

0

%

—

%

0.00

%

2

 

0

%

0

%

20

%

0

%

—

%

25.00

%

3

 

100

%

0

%

40

%

20

%

—

%

50.00

%

4

 

100

%

0

%

60

%

40

%

—

%

75.00

%

5

 

100

%

100

%

80

%

60

%

—

%

100.00

%

6

 

100

%

100

%

100

%

80

%

—

%

100.00

%

7 or more

 

100

%

100

%

100

%

100

%

100

%

100

%

 

Note: A schedule elected under Gl or G2 above must be at least as favorable as
one of the schedules in C, D, E or F above.

Note: If the Plan is being amended to provide a more restrictive vesting
schedule, the more favorable vesting schedule shall continue to apply to
Participants who are Active Participants immediately prior to the later of (1)
the effective date of the amendment or (2) the date the amendment is adopted.

(c)                    o                       A vesting schedule more favorable
than the vesting schedule(s) selected above applies to certain Participants.
Please complete the Vesting Schedule Addendum to the Adoption Agreement.

17


--------------------------------------------------------------------------------


(d)                    Application of Forfeitures - If a Participant forfeits
any portion of his non-vested Account balance as provided in Section 6.02, 6.04,
6.07, or 11.08, such forfeitures shall be (check one):

(1)                    o                      N/A - Either (A) no Matching
Employer Contributions are made with respect to Deferral Contributions under the
Plan and all other Employer Contributions are 100% vested when made or (B) there
are no Employer Contributions under the Plan.

(2)                    x                    applied to reduce Employer
contributions.

(3)                    o                      allocated among the Accounts of
eligible Participants in the manner provided in Section 1.11. (Only if Option
1.11(a) or (b) is checked.)

1.16           PREDECESSOR EMPLOYER SERVICE

o                      Service for purposes of eligibility in Subsection 1.04(b)
and vesting in Subsection 1.15(b) of this Plan shall include service with the
following predecessor employer(s):

1.17           PARTICIPANT LOANS

Participant loans (check one):

(a)                    x                     are allowed in accordance with
Article 9 and loan procedures outlined in the Service Agreement.

(b)                    o                        are not allowed.

1.18           IN-SERVICE WITHDRAWALS

Participants may make withdrawals prior to termination of employment under the
following circumstances (check the appropriate box(es)):

(a)                    x                     Hardship Withdrawals - Hardship
withdrawals from a Participant’s Deferral Contributions Account shall be allowed
in accordance with Section 10.05, subject to a $500 minimum amount.

(b)                    x                     Age 59 1/2 - Participants shall be
entitled to receive a distribution of all or any portion of the following
Accounts upon attainment of age 59 1/2 (check one):

(1)                    £                      Deferral Contributions Account.

(2)                    x                    All vested account balances.

(c)                                                       Withdrawal of Employee
Contributions and Rollover Contributions -

(1)                    Unless otherwise provided below, Employee Contributions
may be withdrawn in accordance with Section 10.02 at any time.

18


--------------------------------------------------------------------------------


(A)                £                        Employees may not make withdrawals
of Employee Contributions more frequently than:
                                                                             .

(2)                    Rollover Contributions may be withdrawn in accordance
with Section 10.03 at any time.

(d)                    x                     Protected In-Service Withdrawal
Provisions - Check if the Plan was converted by plan amendment or received
transfer contributions from another defined contribution plan, and benefits
under the other defined contribution plan were payable as (check the appropriate
box(es)):

(1)                    £                      an in-service withdrawal of vested
employer contributions maintained in a Participant’s Account (check (A) and/or
(B)):

(A)                £                        for at least                (24 or
more) months.

(i)                       £                      Special restrictions applied to
such in-service withdrawals under the prior plan that the Employer wishes to
continue under the Plan as restated hereunder. Please complete the Protected
In-Service Withdrawals Addendum to the Adoption Agreement identifying the
restrictions.

(B)                £                        after the Participant has at least
60 months of participation.

(i)                       £                      Special restrictions applied to
such in-service withdrawals under the prior plan that the Employer wishes to
continue under the Plan as restated hereunder. Please complete the Protected
In-Service Withdrawals Addendum to the Adoption Agreement identifying the
restrictions.

(2)                    x                    another in-service withdrawal option
that is a “protected benefit” under Code Section 411(d)(6) or an in-service
hardship withdrawal option not otherwise described in Section 1.18(a). Please
complete the Protected In-Service Withdrawals Addendum to the Adoption Agreement
identifying the in-service withdrawal option(s).

1.19           FORM OF DISTRIBUTIONS

Subject to Section 13.01, 13.02 and Article 14, distributions under the Plan
shall be paid as provided below. (Check the appropriate box(es) and, if any
forms of payment selected in (b), (c) and/or (d) apply only to a specific class
of Participants, complete Subsection (b) of the Forms of Payment Addendum.)

(a)                     Lump Sum Payments - Lump sum payments are always
available under the Plan.

(b)                    x                     Installment Payments - Participants
may elect distribution under a systematic withdrawal plan (installments).

(c)                     £                       Annuities (Check if the Plan is
retaining any annuity form(s) of payment.)

(1)                    An annuity form of payment is available under the Plan
for the following reason(s) (check (A) and/or (B), as applicable):

19


--------------------------------------------------------------------------------


(A)                £                        As a result of the Plan’s receipt of
a transfer of assets from another defined contribution plan or pursuant to the
Plan terms prior to the Amendment Effective Date specified in
Section 1.01(g)(2), benefits were previously payable in the form of an annuity
that the Employer elects to continue to be offered as a form of payment under
the Plan.

(B)                £                        The Plan received a transfer of
assets from a defined benefit plan or another defined contribution plan that was
subject to the minimum funding requirements of Code Section 412 and therefore an
annuity form of payment is a protected benefit under the Plan in accordance with
Code Section 411(d)(6).

(2)                    The normal form of payment under the Plan is (check (A)
or (B)):

(A)                £                        A lump sum payment.

(i)                       Optional annuity forms of payment (check (I) and/or
(II), as applicable). (Must check and complete (I) if a life annuity is one of
the optional annuity forms of payment under the Plan.)

(I)                           £                  A married Participant who
elects an annuity form of payment shall receive a qualified joint and          %
(at least 50%) survivor annuity. An unmarried Participant shall receive a single
life annuity, unless a different form of payment is specified below:

                                                              

(II)                       £                  Other annuity form(s) of payment.
Please complete Subsection (a) of the Forms of Payment Addendum describing the
other annuity form(s) of payment available under the Plan.

(B)                £                        A life annuity (complete (i) and
(ii) and check (iii) if applicable).

(i)                       The normal form for married Participants is a
qualified joint and         % (at least 50%) survivor annuity. The normal form
for unmarried Participants is a single life annuity, unless a different annuity
form is specified below:

                                                                   

(ii)                   The qualified preretirement survivor annuity provided to
a Participant’s spouse is purchased with           % (at least 50%) of the
Participant’s Account.

(iii)               o                    Other annuity form(s) of payment.
Please complete Subsection (a) of the Forms of Payment Addendum describing the
other annuity form(s) of payment available under the Plan.

20


--------------------------------------------------------------------------------


(d)                    o                       Other Non-Annuity Form(s) of
Payment - As a result of the Plan’s receipt of a transfer of assets from another
plan or pursuant to the Plan terms prior to the Amendment Effective Date
specified in 1.01(g)(2), benefits were previously payable in the following
form(s) of payment not described in (a), (b) or (c) above and the Plan will
continue to offer these form(s) of payment:

                                                                   

(e)                    o                       Eliminated Forms of Payment Not
Protected Under Code Section 411(d)(6). Check if either (1) under the Plan terms
prior to the Amendment Effective Date or (2) under the terms of another plan
from which assets were transferred, benefits were payable in a form of payment
that will cease to be offered after a specified date. Please complete Subsection
(c) of the Forms of Payment Addendum describing the forms of payment previously
available and the effective date of the elimination of the form(s) of payment.

1.20           TIMING OF DISTRIBUTIONS

Except as provided in Subsection 1.20(a) or (b) and the Postponed Distribution
Addendum to the Adoption Agreement, distribution shall be made to an eligible
Participant from his vested interest in his Account as soon as reasonably
practicable following the date the Participant’s application for distribution is
received by the Administrator.

(a)                    Required Commencement of Distribution - If a Participant
does not elect to receive benefits as of an earlier date, as permitted under the
Plan, distribution of a Participant’s Account shall begin as of the
Participant’s Required Beginning Date.

(b)                    o                       Postponed Distributions - Check
if the Plan was converted by plan amendment from another defined contribution
plan that provided for the postponement of certain distributions from the Plan
to eligible Participants and the Employer wants to continue to administer the
Plan using the postponed distribution provisions. Please complete the Postponed
Distribution Addendum to the Adoption Agreement indicating the types of
distributions that are subject to postponement and the period of postponement.

Note: An Employer may not provide for postponement of distribution to a
Participant beyond the 60th day following the close of the Plan Year in which
(1) the Participant attains Normal Retirement Age under the Plan, (2) the
Participant’s 10th anniversary of participation in the Plan occurs, or (3) the
Participant’s employment terminates, whichever is latest.

1.21           TOP HEAVY STATUS

(a)                  The Plan shall be subject to the Top-Heavy Plan
requirements of Article 15 (check one):

(1)                    o                      for each Plan Year, whether or not
the Plan is a “top-heavy plan” as defined in Subsection 15.01(f).

(2)                    x                    for each Plan Year, if any, for
which the Plan is a “top-heavy plan” as defined in Subsection 15.01(f).

(3)                    o                      Not applicable. (Choose only if
Plan covers only employees subject to a collective bargaining agreement.)

21


--------------------------------------------------------------------------------


(b)                    In determining whether the Plan is a “top-heavy plan” for
an Employer with at least one defined benefit plan, the following assumptions
shall apply:

(1)                    o                      Interest rate:              % per
annum.

(2)                    o                      Mortality
table:                    .

(3)                    x                    Not applicable. (Choose only if
either (A) Plan covers only employees subject to a collective bargaining
agreement or (B) Employer does not maintain and has not maintained any defined
benefit plan during the five-year period ending on the applicable “determination
date”, as defined in Subsection 15.01(a).)

(c)                    If the Plan is or is treated as a “top-heavy plan” for a
Plan Year, each non-key Employee shall receive an Employer Contribution of at
least 3.0 (3, 4, 5, or 7 1/2)% of Compensation for the Plan Year in accordance
with Section 15.03. The minimum Employer Contribution provided in this
Subsection 1.21(c) shall be made under this Plan only if the Participant is not
entitled to such contribution under another qualified plan of the Employer,
unless the Employer elects otherwise below.

(1)                    o                      The minimum Employer Contribution
shall be paid under this Plan in any event.

(2)                    o                      Another method of satisfying the
requirements of Code Section 416. Please complete the 416 Contribution Addendum
to the Adoption Agreement describing the way in which the minimum contribution
requirements will be satisfied in the event the Plan is or is treated as a
“top-heavy plan”.

(3)                    o                      Not applicable. (Choose only if
Plan covers only employees subject to a collective bargaining agreement.)

Note: The minimum Employer contribution may be less than the percentage
indicated in Subsection 1.21(c) above to the extent provided in Section 15.03.

(d)                    If the Plan is or is treated as a “top-heavy plan” for a
Plan Year, the following vesting schedule shall apply instead of the schedule(s)
elected in Subsection 1.15(b) for such Plan Year and each Plan Year thereafter
(check one):

(1)                    o                      Not applicable. (Choose only if
either (A) Plan provides for Nonelective Employer Contributions and the schedule
elected in Subsection 1.15(b)(1) is at least as favorable in all cases as the
schedules available below or (B) Plan covers only employees subject to a
collective bargaining agreement.)

(2)                    o                      100% vested after             
(not in excess of 3) years of Vesting Service.

(3)                    x                    Graded vesting:

22


--------------------------------------------------------------------------------


 

Years of Vesting Service

 

Vesting
Percentage

 

Must be
at Least

 

0

 

0.00

%

0

%

1

 

0.00

%

0

%

2

 

25.00

%

20

%

3

 

50.00

%

40

%

4

 

75.00

%

60

%

5

 

100.00

%

80

%

6 or more

 

100.00

%

100

%

 

Note: If the Plan provides for Nonelective Employer Contributions and the
schedule elected in Subsection 1.15(b)(1) is more favorable in all cases than
the schedule elected in Subsection 1.21(d) above, then the schedule in
Subsection 1.15(b)(l) shall continue to apply even in Plan Years in which the
Plan is a “top-heavy plan”.

1.22           CORRECTION TO MEET 415 REQUIREMENTS UNDER MULTIPLE DEFINED
CONTRIBUTION PLANS

If the Employer maintains other defined contribution plans, annual additions to
a Participant’s Account shall be limited as provided in Section 6.12 of the Plan
to meet the requirements of Code Section 415, unless the Employer elects
otherwise below and completes the 415 Correction Addendum describing the order
in which annual additions shall be limited among the plans.

(a)                    o                       Other Order for Limiting Annual
Additions

1.23           INVESTMENT DIRECTION

Investment Directions - Participant Accounts shall be invested (check one):

(a)                    o                       in accordance with the investment
directions provided to the Trustee by the Employer for allocating all
Participant Accounts among the Options listed in the Service Agreement.

(b)                    x                     in accordance with the investment
directions provided to the Trustee by each Participant for allocating his entire
Account among the Options listed in the Service Agreement.

(c)                    o                       in accordance with the investment
directions provided to the Trustee by each Participant for all contribution
sources in his Account, except that the following sources shall be invested in
accordance with the investment directions provided by the Employer (check (1)
and/or (2)):

(1)                    o                      Nonelective Employer Contributions

(2)                    o                      Matching Employer Contributions

23


--------------------------------------------------------------------------------


The Employer must direct the applicable sources among the same investment
options made available for Participant directed sources listed in the Service
Agreement.

1.24           RELIANCE ON OPINION LETTER

An adopting Employer may rely on the opinion letter issued by the Internal
Revenue Service as evidence that this Plan is qualified under Code Section 401
only to the extent provided in Announcement 2001-77, 2001-30 I.R.B. The Employer
may not rely on the opinion letter in certain other circumstances or with
respect to certain qualification requirements, which are specified in the
opinion letter issued with respect to this Plan and in Announcement 2001-77. In
order to have reliance in such circumstances or with respect to such
qualification requirements, application for a determination letter must be made
to Employee Plans Determinations of the Internal Revenue Service. Failure to
fill out the Adoption Agreement properly may result in disqualification of the
Plan.

This Adoption Agreement may be used only in conjunction with Fidelity Basic Plan
Document No. 02. The Prototype Sponsor shall inform the adopting Employer of any
amendments made to the Plan or of the discontinuance or abandonment of the
prototype plan document.

1.25           PROTOTYPE INFORMATION:

Name of Prototype Sponsor:

 

Fidelity Management & Research Company

Address of Prototype Sponsor:

82 Devonshire Street

 

 

Boston, MA 02109

 

Questions regarding this prototype document may be directed to the following
telephone number: 1-800-343-9184.

24


--------------------------------------------------------------------------------


EXECUTION PAGE
(Employer’s Copy)

IN WITNESS WHEREOF, the Employer has caused this Adoption Agreement to be
executed this 27th day of December, 2005.

Employer:

 

The Children’s Place Retail Stores Inc.

 

By:

 

/s/ Michael Corrigan

 

Title:

 

Sr. Director - Compensation & Benefits

 

 

Employer:

 

 

 

By:

 

 

 

Title:

 

 

 

 

Accepted by:

Fidelity Management Trust Company, as Trustee

By:

 

/s/ James F. Harrigan

 

 

Date:

12/28/2005

 

Title:

 

James F. Harrigan

 

 

 

 

 

Authorized Signatory

 

 

 

26


--------------------------------------------------------------------------------


ADDENDUM

Re: SPECIAL EFFECTIVE DATES
for

Plan Name:           The Children’s Place 401(k) Savings Plan

(a)      o                        Special Effective Dates for Other Provisions -
The following provisions (e.g., new eligibility requirements, new contribution
formula, etc.) shall be effective as of the dates specified herein:

 

 

 

(b)      o                        Plan Merger Effective Dates - The following
plan(s) were merged into the Plan after the Effective Date indicated in
Subsection 1.01(g)(l) or (2), as applicable. The provisions of the Plan are
effective with respect to the merged plan(s) as of the date(s) indicated below:

(1)                   Name of merged plan

 

Effective date:

27


--------------------------------------------------------------------------------


(2)                    Name of merged plan:

Effective date:

(3)                   Name of merged plan:

Effective date:

(4)                   Name of merged plan:

Effective date:

(5)                   Name of merged plan:

Effective date:

28


--------------------------------------------------------------------------------


ADDENDUM

Re: SAFE HARBOR MATCHING EMPLOYER CONTRIBUTION
for

Plan Name:           The Children’s Place 40l(k) Savings Plan

(a)                     Safe Harbor Matching Employer Contribution Formula

Note: Matching Employer Contributions made under this Option must be 100% vested
when made and may only be distributed because of death, disability, separation
from service, age 59 1/2, or termination of the Plan without the establishment
of a successor plan. In addition, each Plan Year, the Employer must provide
written notice to all Active Participants of their rights and obligations under
the Plan.

(1)                   x                     100% of the first 3% of the Active
Participant’s Compensation contributed to the Plan and 50% of the next 2% of the
Active Participant’s Compensation contributed to the Plan.

(A)                  x                    Safe harbor Matching Employer
Contributions shall not be made on behalf of Highly Compensated Employees.

Note: If the Employer selects this formula and does not elect Option 1.10(b),
Additional Matching Employer Contributions, Matching Employer Contributions will
automatically meet the safe harbor contribution requirements for deemed
satisfaction of the “ACP” test. (Employee Contributions must still be tested.)

(2)                   o                       Other Enhanced Match:

          % of the first          % of the Active Participant’s Compensation
contributed
to the plan,

          % of the next          % of the Active Participant’s Compensation
contributed
to the plan,

          % of the next          % of the Active Participant’s Compensation
contributed
to the plan.

Note: To satisfy the safe harbor contribution requirement for the “ADP” test,
the percentages specified above for Matching Employer Contributions may not
increase as the percentage of Compensation contributed increases, and the
aggregate amount of Matching Employer Contributions at such rates must at least
equal the aggregate amount of Matching Employer Contributions which would be
made under the percentages described in (a)(l) of this Addendum.

(A)                  o                      Safe harbor Matching Employer
Contributions shall not be made on behalf of Highly Compensated Employees.

(B)                  o                      The formula specified above is also
intended to satisfy the safe harbor contribution requirement for deemed
satisfaction of the “ACP” test with respect to Matching Employer Contributions.
(Employee Contributions must still be tested.)

Note: To satisfy the safe harbor contribution requirement for the “ACP” test,
the Deferral Contributions and/or Employee Contributions matched cannot exceed
6% of a Participant’s Compensation.

29


--------------------------------------------------------------------------------


ADDENDUM

Re: SAFE HARBOR NONELECTIVE EMPLOYER CONTRIBUTION
for

Plan Name:           The Children’s Place 401(k) Savings Plan

(a)                     Safe Harbor Nonelective Employer Contribution Election

(1)                   o                       For each Plan Year, the Employer
shall contribute for each eligible Active Participant an amount equal to
                % (not less than 3% nor more than 15%) of such Active
Participant’s Compensation.

(2)                   o                       The Employer may decide each Plan
Year whether to amend the Plan by electing and completing (A) below to provide
for a contribution on behalf of each eligible Active Participant in an amount
equal to at least 3% of such Active Participant’s Compensation.

Note: An Employer that has selected Subsection (a)(2) above must amend the Plan
by electing (A) below and completing the Amendment Execution Page no later than
30 days prior to the end of each Plan Year for which safe harbor Nonelective
Employer Contributions are being made.

(A)                  o                      For the Plan Year
beginning                          , the Employer shall contribute for each
eligible Active Participant an amount equal to          % (not less than 3% nor
more than 15%) of such Active Participant’s Compensation.

Note: Safe harbor Nonelective Employer Contributions must be 100% vested when
made and may only be distributed because of death, disability, separation from
service, age 59 1/2, or termination of the Plan without the establishment of a
successor plan. In addition, each Plan Year, the Employer must provide written
notice to all Active Participants of their rights and obligations under the
Plan.

(b)                     o                      Safe harbor Nonelective Employer
Contributions shall not be made on behalf of Highly Compensated Employees.

(c)                     o                      In conjunction with its election
of the safe harbor described above, the Employer has elected to make Matching
Employer Contributions under Subsection 1.10 that are intended to meet the
requirements for deemed satisfaction of the “ACP” test with respect to Matching
Employer Contributions.

30


--------------------------------------------------------------------------------


ADDENDUM

Re: PROTECTED IN-SERVICE WITHDRAWALS
for

Plan Name:                                 The Children’s Place 401(k) Savings
Plan

(a)

Restrictions on In-Service Withdrawals of Amounts Held for Specified Period -
The following restrictions apply to in-service withdrawals made in accordance
with Subsection 1.18(d)(l)(A) (cannot include any mandatory suspension of
contributions restriction):

 

 

 

 

 

 

 

 

 

 

(b)

Restrictions on In-Service Withdrawals Because of Participation in Plan for 60
or More Months - The following restrictions apply to in-service withdrawals made
in accordance with Subsection 1.18(d)(l)(B) (cannot include any mandatory
suspension of contributions restriction):

 

 

 

 

 

 

 

 

 

 

(c)

x

Other In-Service Hardship Withdrawal Provisions - In-service hardship
withdrawals are permitted from a Participant’s Deferral Contributions Account
and the other sub-accounts specified below, subject to the conditions otherwise
applicable to hardship withdrawals from a Participant’s Deferral Contributions
Account:

 

 

 

 

 

Matching Employer Contributions

 

 

 

 

 

 

 

 

 

 

 

 

 

31


--------------------------------------------------------------------------------


 

(d)

o

Other In-Service Withdrawal Provisions - In-service withdrawals from a
Participant’s Accounts specified below shall be available to Participants who
satisfy the requirements also specified below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(1)

o

The following restrictions apply to a Participant’s Account following an
in-service withdrawal made pursuant to (d) above (cannot include any mandatory
suspension of contributions restriction):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

32


--------------------------------------------------------------------------------


ADDENDUM

Re: FORMS OF PAYMENT
for

Plan Name:                                 The Children’s Place 401(k) Savings
Plan

(a)                     The following optional forms of annuity will continue to
be offered under the Plan:

                                                                                         

(b)                    The forms of payment described in Section 1.19(b), (c)
and/or (d) apply to the following class(es) of Participants:

Note: Please indicate if different classes of Participants are subject to
different forms of payment.

(c)                    The following forms of payment were previously available
under the Plan but will be eliminated as of the date specified in subsection (4)
below (check the applicable (box(es) and complete (4)):

(1)                    o                      Installment Payments.

(2)                    o                      Annuities.

(A)                o                        The normal form of payment under the
Plan was a lump sum and all optional annuity forms of payment not listed under
Section 1.19(c)(2)(A)(i) are eliminated. The eliminated forms of payment include
the following:

                                                                                         

(B)                o                        The normal form of payment under the
Plan was a life annuity and all annuity forms of payment not listed under
Section 1.19(c)(2)(B) are eliminated. (Complete (i) and (ii) and, if applicable,
(iii).)

(i)                      The normal form for married Participants was a
qualified joint and ____% (at least 50%) survivor annuity. The normal form for
unmarried Participants was a single life annuity, unless a different form is
specified below:

                                                                                         

(ii)                  The qualified preretirement survivor annuity provided to a
Participant’s spouse was purchased with            % (at least 50%) of the
Participant’s Account.

(iii)              The other annuity form(s) of payment previously available
under the Plan included the following:

                                                                                         

(3)                    o                      Other Non-Annuity Forms of
Payment. All other non-annuity forms of payment that are not listed in Section
1.19(d) but that were previously available under the Plan are eliminated. The
eliminated non-annuity forms of payment include the following:

                                                                                         

33


--------------------------------------------------------------------------------


(4)                   The form(s) of payment described in this Subsection (c)
will not be offered to Participants who have an Annuity Starting Date which
occurs on or after                          (cannot be earlier than September 6,
2000). Notwithstanding the date entered above, the forms of payment described in
this Subsection (c) will continue to be offered to Participants who have an
Annuity Starting Date that occurs (1) within 90 days following the date the
Employer provides affected Participants with a summary that satisfies the
requirements of 29 CFR 2520.104b-3 and that notifies them of the elimination of
the applicable form(s) of payment, but (2) no later than the first day of the
second Plan Year following the Plan Year in which the amendment eliminating the
applicable form(s) of payment is adopted.

34


--------------------------------------------------------------------------------


ADDENDUM

Re: VESTING SCHEDULE
for

Plan Name:                                 The Children’s Place 401(k) Savings
Plan

(a)                    More Favorable Vesting Schedule

(1)                     The following vesting schedule applies to the class of
Participants described in (a)(2) below:

 

 

 

(2)                     The vesting schedule specified in (a)(l) above applies
to the following class of Participants:

 

(b)                   o        Additional Vesting Schedule

(1)                     The following vesting schedule applies to the class of
Participants described in (b)(2) below:

 

 

 

(2)                     The vesting schedule specified in (b)(l) above applies
to the following class of Participants:

 

35


--------------------------------------------------------------------------------


ADDENDUM

Re: POSTPONED DISTRIBUTIONS
for

Plan Name:                                 The Children’s Place 401(k) Savings
Plan

Postponement of Certain Distributions to Eligible Participants - The types of
distributions specified below to eligible Participants of their vested interests
in their Accounts shall be postponed for the period also specified below:

 

 

 

Notwithstanding the foregoing, if the Employer selected an Early Retirement Age
in Subsection 1.14(b) that is the later of an attained age or completion of a
specified number of years of Vesting Service, any Participant who terminates
employment on or after completing the required number of years of Vesting
Service, but before attaining the required age shall be eligible to commence
distribution of his vested interest in his Account upon attaining the required
age.

36


--------------------------------------------------------------------------------


ADDENDUM

Re: 415 CORRECTION
for

Plan Name:                                 The Children’s Place 401(k) Savings
Plan

(a)                   Other Formula for Limiting Annual Additions to Meet 415 -
If the Employer, or any employer required to be aggregated with the Employer
under Code Section 415, maintains any other qualified defined contribution plans
or any “welfare benefit fund”, “individual medical account”, or “simplified
medical account”, annual additions to such plans shall be limited as follows to
meet the requirements of Code Section 415:

 

 

 

37


--------------------------------------------------------------------------------


ADDENDUM

Re: 416 CONTRIBUTION
for

Plan Name:                                 The Children’s Place 401(k) Savings
Plan

(a)                  Other Method of Satisfying the Requirements of 416 - If the
Employer, or any employer required to be aggregated with the Employer under Code
Section 416, maintains any other qualified defined contribution or defined
benefit plans, the minimum benefit requirements of Code Section 416 shall be
satisfied as follows:

 

 

 

38


--------------------------------------------------------------------------------


The CORPORATEplan for RetirementSM

ADDENDUM

RE: Code Sections 401(k) and 401(m) 2004 Final Regulations, Roth 401(k)

Amendments for Fidelity Basic Plan Document No. 02

PREAMBLE

Adoption and Effective Date of Amendment. This amendment of the Plan is adopted
to reflect the final regulations under Internal Revenue Code (Code) sections
401(k) and 401(m) and to reflect Code section 402A as added by section 617 of
the Economic Growth and Tax Relief Reconciliation Act of 2001. This amendment is
intended as good faith compliance with the requirements of Code sections 401(k),
401(m) and 402A and is to be construed in accordance with guidance issued
thereunder. Except as otherwise provided in the numbered paragraphs below, this
amendment shall be effective as determined pursuant to the rules in paragraphs A
and B immediately below:

A.                     Except as otherwise provided in paragraph B below, this
amendment shall be effective for plan years that begin on or after January 1,
2006.

B.                       If the Plan is maintained pursuant to one or more
collective bargaining agreements between employee representatives and one or
more employers in effect on the date described in paragraph A above, this
amendment shall be effective beginning with the later of the first plan year
beginning after the termination of the last such agreement or the first plan
year described in paragraph A above.

Supersession of Inconsistent Provisions. This amendment shall supersede the
provisions of the Plan to the extent those provisions are inconsistent with the
provisions of this amendment.

1.                         Section 5.03, “Deferral Contributions,” is hereby
amended, effective January 1, 2006, by adding a new subsection (c) to the end
thereof to provide as follows:

(c)       Roth Deferral Contributions.

(1)                     General Application.

(A)      This subsection (c) will apply to contributions beginning with the
effective date specified in the Roth Deferral Contributions Addendum to the
Adoption Agreement but in no event before the first day of the first taxable
year beginning on or after January 1, 2006.

1


--------------------------------------------------------------------------------


(B)       As of the effective date under subparagraph (A) hereof, the Plan will
accept Roth Deferral Contributions made on behalf of Participants. A
Participant’s Roth Deferral Contributions will be allocated to a separate
account maintained for such contributions as described in paragraph (2) of this
Section 5.03(c).

(C)       Unless specifically stated otherwise, Roth Deferral Contributions will
be treated as Deferral Contributions for all purposes under the Plan.

(2)                     Separate Accounting.

(A)      Contributions and withdrawals of Roth Deferral Contributions will be
credited and debited to the Roth Deferral Contributions sub-account maintained
for each Participant within the Participant’s Account.

(B)       The Plan will maintain a record of the amount of Roth Deferral
Contributions in each such sub-account.

(C)       Gains, losses, and other credits or charges must be separately
allocated on a reasonable and consistent basis to each Participant’s Roth
Deferral Contributions sub-account and the Participant’s other sub-accounts
within the Participant’s Account under the Plan.

(D)       No contributions other than Roth Deferral Contributions and properly
attributable earnings will be credited to each Participant’s Roth Deferral
Contributions sub-account.

(3)                     Direct Rollovers.

(A)      Notwithstanding anything to the contrary in Section 13.04, a direct
rollover of a distribution from a Roth Deferral Contributions sub-account under
the Plan will only be made to another Roth Deferral Contributions account under
an applicable retirement plan described in Code section 402A(e)(l) or to a Roth
IRA described in Code section 408A and only to the extent the rollover is
permitted under the rules of Code section 402(c).

(B)       Notwithstanding anything to the contrary in Section 5.06, and provided
the Employer so elects in the Roth Deferral Contributions Addendum to the
Adoption Agreement, the Plan

2


--------------------------------------------------------------------------------


will accept a rollover contribution to a Roth Deferral Contributions
sub-account, but only if it is a direct rollover from another Roth Deferral
Contributions account under an applicable retirement plan described in Code
section 402A(e)(l) and only to the extent the rollover is permitted under the
rules of Code section 402(c).

(C)       The Plan will not provide for a direct rollover (including an
automatic rollover) for distributions from a Participant’s Roth Deferral
Contributions sub-account if the amounts of the distributions that are eligible
rollover distributions are reasonably expected to total less than $200 during a
year. In addition, any distribution from a Participant’s Roth Deferral
Contributions sub-account is not taken into account in determining whether
distributions from a Participant’s other sub-accounts are reasonably expected to
total less than $200 during a year. However, eligible rollover distributions
from a Participant’s Roth Deferral Contributions sub-account are taken into
account in determining whether the total amount of the Participant’s account
balances under the Plan exceeds $1,000 for purposes of mandatory distributions
from the Plan.

(D)       The provisions of the Plan that allow a Participant to elect a direct
rollover of only a portion of an eligible rollover distribution but only if the
amount rolled over is at least $500 is applied by treating any amount
distributed from the Participant’s Roth Deferral Contributions sub-account as a
separate distribution from any amount distributed from the Participant’s other
sub-accounts in the Plan, even if the amounts are distributed at the same time.

(4)                     Correction of Excess Contributions. In the case of a
distribution of excess contributions to a Highly Compensated Employee, such
excess contributions shall be deemed to be pre-tax Deferral Contributions to the
extent such Highly Compensated Employee made pre-tax Deferral Contributions for
the year, and any remainder shall be deemed to be Roth Deferral Contributions.

(5)                     Roth Deferral Contributions Defined. A Roth Deferral
Contribution is an elective deferral contribution that is:

(A)      Designated irrevocably by the participant at the time of the cash or
deferred election as a Roth Deferral Contribution that is being made in lieu of
all or a portion of the pre-tax

3


--------------------------------------------------------------------------------


elective deferrals the participant is otherwise eligible to make under the Plan;
and

(B)       Treated by the employer as includible in the participant’s income at
the time the participant would have received that amount in cash if the
participant had not made a cash or deferred election.

2.                         Section 5.07, “Qualified Nonelective Employer
Contributions,” is hereby amended in its entirety to provide as follows:

The Employer may, in its discretion, make a Qualified Nonelective Employer
Contribution for the Plan Year in any amount necessary to satisfy or help to
satisfy the “ADP” test, described in Section 6.03, and/or the “ACP” test,
described in Section 6.06. Qualified Nonelective Employer contributions shall be
allocated based on Participant’s “testing compensation,” as defined in
Subsection 6.01(t), rather than Compensation, as defined in Subsection 2.01(j).
Any Qualified Nonelective Employer Contribution shall be allocated only as
provided in this Section 5.07 (notwithstanding anything to the contrary in
Section 1.09 or in any other Plan provision).

Notwithstanding anything to the contrary in Section 1.09 or in any other Plan
provision, Qualified Nonelective Employer Contributions shall be allocated to
Participants who were Active Participants at any time during the Plan Year and
are Non-Highly Compensated Employees pursuant to either (a) or (b) below.

(a)                    If the Employer has not elected Section 1.09(a)(1) in the
Adoption Agreement, Qualified Nonelective Employer Contributions shall be
allocated in the ratio which each such Participant’s “testing compensation,” as
defined in Subsection 6.01(t), for the Plan Year bears to the total of all such
Participants’ “testing compensation” for the Plan Year.

(b)                   If the Employer has elected Section 1.09(a)(1) in the
Adoption Agreement, Qualified Nonelective Employer Contributions shall be
allocated as provided in such Section 1.09(a)(1), provided, however, that in no
event shall any such allocation to an eligible Participant exceed 5% of the
“testing compensation” of such Participant for the Plan Year, and, provided
further that, notwithstanding the above, in the event the Employer elects to
disaggregate the Plan pursuant to Treasury Regulation Section 1.401(k)-1(b)(4)
and consistent with Code section 410(b)(4)(B), the Employer may choose to
provide Qualified Nonelective Employer Contributions to only those otherwise

4


--------------------------------------------------------------------------------


eligible Participants who are covered by the resulting component plan that
covers the non-excludable Participants.

Subject to subsection (b) hereof, Active Participants shall not be required to
satisfy any Hours of Service or employment requirement for the Plan Year in
order to receive an allocation of Qualified Nonelective Employer Contributions.

Qualified Nonelective Employer Contributions shall be distributable only in
accordance with the distribution provisions that are applicable to Deferral
Contributions; provided, however, that a Participant shall not be permitted to
take a hardship withdrawal of amounts credited to his Qualified Nonelective
Employer Contributions Account after the later of December 31, 1988 or the last
day of the Plan Year ending before July 1, 1989.

3.                         Section 6.09, “Income or Loss on Distributable
Contributions,” is hereby amended in its entirety to provide as follows:

The income or loss allocable to “excess deferrals”, “excess contributions”, and
“excess aggregate contributions” shall be determined under the following method:
The income or loss attributable to such distributable contributions shall be the
sum of (i) the income or loss on such contributions for the “determination
year”, determined under any reasonable method, plus (ii) the income or loss on
such contributions for the “gap period”, determined under such reasonable
method. Any reasonable method used to determine income or loss hereunder shall
be used consistently for all Participants in determining the income or loss
allocable to distributable contributions hereunder and shall be the same method
that is used by the Plan in allocating income or loss to Participants’ Accounts.
For purposes of this paragraph, the “gap period” means the period between the
end of the “determination year” and the date of distribution; provided, however,
that income or loss for the “gap period” may be determined as of a date that is
no more than seven days before the date of distribution.

4.                         Section 6.10, “Deemed Satisfaction of ‘ADP’ Test,” is
hereby amended in its entirety to provide as follows:

Notwithstanding any other provision of this Article 6 to the contrary, for any
Plan Year beginning on or after January 1, 1999, if the Employer has elected one
of the safe harbor contributions in Subsection 1.10(a)(3) or 1.11 (a)(3) of the
Adoption Agreement and complies with the notice requirements described herein
for such Plan Year, the Plan shall be deemed to have satisfied the “ADP” test
described in Section 6.03. The Employer shall provide to each Active Participant
during the Plan Year a comprehensive notice of the Active Participant’s rights
and obligations

5


--------------------------------------------------------------------------------


under the Plan. Such notice shall be written in a manner calculated to be
understood by the average Active Participant. The Employer shall provide the
notice to each Active Participant within one of the following periods, whichever
is applicable:

(a)                     if the employee is an Active Participant 90 days before
the beginning of the Plan Year, within the period beginning 90 days and ending
30 days before the first day of the Plan Year; or

(b)                    if the employee becomes an Active Participant after the
date described in subsection (a) above, within the period beginning 90 days
before and ending on the date he becomes an Active Participant;

provided, however, that such notice shall not be required to be provided to an
Active Participant earlier than is required under any guidance published by the
Internal Revenue Service.

If an Employer that provides notice that the Plan may be amended to provide a
safe harbor Nonelective Employer Contribution for the Plan Year does amend the
Plan to provide such contribution, the Employer shall provide a supplemental
notice to all Active Participants stating that a safe harbor Nonelective
Employer Contribution in the specified amount shall be made for the Plan Year.
Such supplemental notice shall be provided to Active Participants at least 30
days before the last day of the Plan Year.

Notwithstanding the foregoing, if the Employer has elected a more stringent
eligibility requirement in Section 1.04 of the Adoption Agreement for such
401(k) safe harbor contributions than for Deferral Contributions, the Plan may
be disaggregated pursuant to Treasury Regulation section 1.401(k)-3(h)(3),
consistent with Code section 410(b)(4) (B), and deemed to have satisfied the
“ADP” test only with respect to that portion of the Plan that satisfies Code
section 401(k)(12). The remainder of the Plan shall be subjected to the “ADP”
test described in Section 6.03.

If the Employer elected to provide safe harbor Matching Employer Contributions
pursuant to Subsection 1.10(a)(3) of the Adoption Agreement or to have deemed
satisfaction of the “ACP” test with respect to Matching Employer Contributions
pursuant to the Addendum Re Safe Harbor Nonelective Employer Contribution to the
Adoption Agreement, then, notwithstanding any election the Employer might have
made pursuant to Subsection 1.10(d) of the Adoption Agreement (except for an
election to apply paragraph (6) thereof), no continuing eligibility

6


--------------------------------------------------------------------------------


requirements shall apply to any Matching Employer Contributions provided under
the Plan (but an election to apply paragraph (6) of Subsection 1.10(d) is
unaffected).

In the event that the Plan provides for Catch-up Contributions and the Employer
elects to make Safe Harbor Matching Employer Contributions pursuant to Section
1.10(a)(3), then, notwithstanding anything to the contrary herein, in the event
that the Addendum Re Safe Harbor Matching Employer Contribution to the Adoption
Agreement would otherwise require Matching Employer Contributions to be made
with respect to Catch-up Contributions, then the Employer shall provide such
Matching Employer Contributions with respect to Catch-up Contributions to the
extent necessary to comply with such Matching Employer Contribution
requirements.

5.                         Subsection (a) of Section 10.05, “Hardship
Withdrawals,” is hereby amended by replacing paragraph (5) thereof and adding
new paragraphs (6) and (7) as provided below:

(5)                    payments for burial or funeral expenses for the
Participant’s deceased parent, spouse, child, or dependent (as defined in Code
section 152, and, for taxable years beginning on or after January 1, 2005,
without regard to subsection (d)(1)(B) thereof);

(6)                    expenses for the repair of damage to the Participant’s
principal residence that would qualify for the casualty deduction under Code
section 165 (determined without regard to whether the loss exceeds 10% of
adjusted gross income); or

(7)                    any other financial need determined to be immediate and
heavy under rules and regulations issued by the Secretary of the Treasury or his
delegate; provided, however, that any such financial need shall constitute an
immediate and heavy need under this paragraph (7) no sooner than
administratively practicable following the date such rule or regulation is
issued.

[Signature Page to Follow]

7


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Amendment has been executed by the undersigned Employer
as evidence of its adoption effective as of the date first above written.

 

THE CHILDREN’S PLACE RETAIL



 

STORES, INC.

 

 

 

 

 

 

WITNESS:

By:

/s/ Steven Balasiano

 

Name:

Steven Balasiano

 

 

Title: 

Senior Vice President, Chief

 

 

Administrative Officer and General Counsel

 

 

 

 

 

 

WITNESS:

 

By:

/s/ Susan Riley

 

 

Name:

Susan Riley

 

 

Title: 

Senior Vice President, Chief

 

 

Financial Officer

 

 

8


--------------------------------------------------------------------------------


AMENDMENT TO
THE CHILDREN’S PLACE
401(k) SAVINGS PLAN

AMENDMENT, dated this 8th day of December 2006, to The Children’s Place 401(k)
Savings Plan (the “Plan”), as amended and restated effective as of January 1,
2006.

WITNESSETH:

WHEREAS, The Children’s Place Retail Stores, Inc. (the “Company”) sponsors and
maintains the Plan; and

WHEREAS, the Company desires to amend the eligibility requirements for the
Plan’s Safe Harbor Matching Employer Contributions; and

WHEREAS, the Company desires to amend the Plan’s Matching Employer Contributions
to include Non-Discretionary Matching Employer Contributions on behalf of
Participants who qualify as Highly Compensated Employees in the amount of fifty
percent (50%) of Participants’ Deferral Contributions, limited to five percent
(5%) of the Participants’ Compensation; and

WHEREAS, Section 16.02 of the Plan’s Basic Plan Document reserves to the Company
the right to make amendments to the Plan that affect the Plan’s Prototype Status
at any time and from time to time;

NOW, THEREFORE:

FIRST

Effective for Plan Years beginning on and after January 1, 2007, Section
1.04(b)(2)(B) of the Plan’s Adoption Agreement is hereby amended in its
entirety, to read as follows:

The special Eligibility Service requirement is: (B) - 12 month(s) of Eligibility
Service (Fill in (A), (B) or (C) from Subsection 1.04(b)(1) above).

SECOND

Effective for Plan Years beginning on and after January 1, 2006, Section 1.10(a)
of the Plan’s Adoption Agreement is hereby amended in its entirety to read as
follows:

Non-Discretionary Matching Employer Contributions - Notwithstanding anything
contained in the Plan to the contrary, the Employer shall make a Matching
Employer Contribution on behalf of each Active Participant who qualifies as a
Highly Compensated Employee in an amount equal to fifty percent (50%) of the
first five percent (5%) of each such Active Participant’s Compensation
contributed to the Plan as a Deferral Contribution.


--------------------------------------------------------------------------------


Safe Harbor Matching Employer Contributions - Effective only for Plan Years
beginning on or after January 1, 1999, if the Employer elects one of the safe
harbor formula Options provided in the Safe Harbor Matching Employer
Contribution Addendum to the Adoption Agreement and provides written notice each
Plan Year to all Active Participants of their rights and obligations under the
Plan, the Plan shall be deemed to satisfy the “ADP” test and, under certain
circumstances, the “ACP” test.

IN WITNESS WHEREOF, this Amendment has been executed by the undersigned Employer
as evidence of its adoption effective as of the date first above written.

THE CHILDREN’S PLACE RETAIL
STORES, INC.

 

 

 

 

 

 

 

 

WITNESS:

By:

/s/ Steven Balasiano

 

Name:

Steven Balasiano

 

 

Title:

Senior Vice President, Chief

 

Administrative Officer and General Counsel

 

 

 

WITNESS:

 

 

 

 

 

By:

/s/ Susan Riley

 

 

 

 

 

 

Name:

Susan Riley

 

 

Title:

Senior Vice President, Chief

 

 

 

 

 

 

Financial Officer

 

2


--------------------------------------------------------------------------------